Citation Nr: 0030006	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-51 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residual shell 
fragment wound scars of the right thigh with retained foreign 
body, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
right leg, claimed as secondary to a service-connected 
disability.

3.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected 
disability.

4.  Entitlement to service connection for arthritis of the 
right hip, claimed as secondary to a service-connected 
disability.

5.  Entitlement to service connection for arthritis of the 
right ankle, claimed as secondary to a service-connected 
disability.

6.  Entitlement to an increased evaluation for a residual 
shell fragment wound scar of the right ankle with retained 
foreign bodies, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluated for residual shell 
fragment wound scars of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

The Board has found that additional development is required 
with respect to the claim for an increased rating for 
residual shell fragment wound scars of the left 

lower extremity and the claim for an increased rating for a 
shell fragment wound scar of the right ankle.  Accordingly, 
those issues are the subject of a remand located at the end 
of this decision.


FINDINGS OF FACT

1.  The residuals of shell fragment wounds of the right thigh 
with retained foreign bodies primarily consist of superficial 
scars which are sometimes painful and tender on objective 
examination, but are not poorly nourished with repeated 
ulceration, and do not interfere with function of the right 
lower extremity.

2.  The preponderance of the evidence shows that arthritis of 
the right leg, right knee, right hip, and right ankle was not 
present until many years after separation from service, and 
was not was caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for residual shell fragment wound scars of the right 
thigh with retained foreign bodies are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).  

2.  Arthritis of the right leg, right knee, right hip, and 
right ankle was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  In the instant case, with 
regard to both the veteran's claim for an increased rating 
for residual shell fragment wound scars of the right thigh 
and his service connection claims, the Board finds that the 
RO complied with the requirements of the statute.  Service 
medical records and postservice treatment records were 
obtained and considered.  All relevant evidence identified by 
the veteran, including a report and opinion by a private 
physician, was obtained and considered.  In addition, the 
veteran was afforded VA examinations to assist in rating his 
service connected disability and to determine the etiology of 
arthritis of multiple joints.  With regard to the adequacy of 
the examinations, the Board notes that the reports of 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses. For these reasons, the Board finds 
that the examinations were adequate for rating purposes.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and the Board will proceed to consider those claims on 
the merits.

I.  Entitlement To An Increased Rating For Residual Shell 
Fragment Wound
 Scars Of The Right Thigh With Retained Foreign Body,
 Currently Rated As 10 Percent Disabling.

The veteran contends that an increased rating is warranted 
because his shell fragment wounds of the right thigh cause 
symptoms of pain and aching, and cause impairment such as 
difficulty negotiating stairs, running, and walking on uneven 
ground. 



Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804(1999), which provides that a 10 
percent rating may be assigned if the scar is painful and 
tender on objective examination.  In addition, under 
Diagnostic Code 7803, a 10 percent rating may be granted for 
a superficial scar that is poorly nourished with repeated 
ulceration.  A rating may be assigned under Diagnostic Code 
7805 if there is limitation of function of the affected part.  
The Board notes, however, that a rating may not be assigned 
on the basis of disfigurement unless the scar is located on 
head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).  The Board further notes that the evidence of 
record does not disclose that the veteran has sustained 
muscle injury which would warrant rating the disorder under 
the rating schedule for muscle injuries.  See 38 C.F.R. 
§ 4.73 (1999).

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that a veteran 
was entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on limitation of 
function such as limitation of motion, and another separate 

rating based on the scar having pain and tenderness or being 
poorly nourished with repeated ulceration.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The Board has considered the full history of the veteran's 
service-connected shell fragment wound scars of the right 
thigh.  The veteran's service medical records show that he 
sustained injuries in December 1967 when he was wounded by an 
enemy booby trap.  It was noted that he had shrapnel wounds 
of the right upper and right lower thigh without artery or 
nerve involvement with retained fragments in the upper and 
lower thigh.  On December 13, 1967, he underwent debridement 
of the wound of the right upper and lower thigh and removal 
of foreign body from the right upper and lower thigh.  On 
December 24, 1967, he underwent suture of the wound of the 
right upper thigh.  On January 2, 1968, he underwent suture 
of the 

wound of the right lower thigh.  It was also noted that he 
had abrasions of the right calf, right hand, right thigh, and 
buttocks with no nerve or artery involvement.  A discharge 
summary dated in January 1968 shows that the veteran was 
hospitalized for a total of 40 days.  It was noted that the 
wound of the right thigh had been 1/4 inch deep.  It was stated 
that the wounds were closed and healed without incident.  He 
was returned to duty.  

A service hospital summary dated in February 1968 shows that 
the veteran was readmitted after he had weakness in his legs 
and observed multiple small ulcerative areas on the distal 
aspect of his right and left lower extremities.  He had also 
noted the extrusion of several small metallic fragments.  
Local debridement with removal of several foreign bodies was 
performed.  The veteran was given physical therapy for 
strengthening both of his legs and was treated with daily 
wound care.  Upon discharge, his wounds were healed and his 
strength had returned.  He was discharged to duty.  

The report of an examination conducted by the VA in April 
1970 shows that the veteran gave a history of being wounded 
in 1967 sustaining multiple shell fragment wounds.  He was 
returned to duty following the healing of those wounds.  He 
stated that none of the wounds bothered him except for the 
lower one on the right thigh which caused some pain after 
prolonged standing.  He stated that the majority of the 
wounds were just peppering of fragments and he had no 
difficulty with them.  

Examination revealed that there were three scars on the right 
thigh, two in the upper third.  These were rounded wounds of 
entrance measuring approximately one inch in diameter.  There 
did not appear to be any injury to the underlying soft tissue 
or bone.  In addition, there was a half moon shaped scar in 
the upper portion of the lower third of the thigh which was 
three and a half inches long and one inch wide.  It was 
somewhat tender and there had been some loss of underlying 
subcutaneous tissue.  There was also a fascial defect, but 
there did not appear to be any loss of muscle substance or 
strength.  There was a small wound on the medial aspect of 
the right ankle just anterior to the Achilles tendon.  This 
was well healed and there was 

no damage to the underlying tissue.  The diagnosis was scars 
- multiple shell fragment wounds with retained metallic 
foreign bodies.  An X-ray of the right thigh revealed that 
the bony structures that were visualized were unremarkable.  
There were multiple metallic fragments within the soft 
tissues.  

VA outpatient medical treatments do not show any recent 
treatment pertaining to the veteran's service-connected shell 
fragment wound scars.  The veteran was seen several times in 
early 1986 with complaints of pain in the right thigh after 
he started doing more difficult work; however, a record dated 
in May 1986 shows that the treating physician believed that 
the pain was not related to the retained metal fragments.  
Instead, he suspected a problem with the nerves in the lumbar 
spine or the adjacent sacrum.  He ordered an electrogram 
(EMG).  The EMG was not conducted until November 1986.  The 
report shows that by that time the veteran said that the pain 
had decreased.  He reported that it had been painful with 
movement, but was better now and only occasionally bothered 
him.  Examination showed that there was tenderness to touch 
in the right leg.  The EMG was normal.  

The report of an orthopedic examination of the veteran 
conducted by the VA in May 1996 shows that the veteran had a 
history of sustaining shell fragment wounds of the lower 
extremities in December 1967 when he stepped on a booby trap 
while in Vietnam.  The shell fragments injured the right 
ankle and right thigh.  Retained shell fragments were noted 
in both of those areas.  He also had a shell fragment wound 
of the left lower leg.  That fragment was removed.  He also 
had scarring of the right lateral thigh from the shell 
fragment wounds.  The veteran said that he got soreness in 
his legs.  He said that they swelled up at times, and he 
noticed this when walking a lot, going up steps, or using the 
gas pedal in his car for an extended period of time.  He said 
that this seemed to be getting worse with soreness and 
weakness in the lower extremities.  He did not mention joint 
complaints, and the problems were more with the actual 
musculature of the calves and thighs.  He said that he was 
treated at a VA medical center.  He complained of having pain 
in the left calf, the right calf, and the right thigh, but 
not in the left thigh.  


On physical examination, there was a 4 centimeter by 1 
centimeter by .5 centimeter depressed scar in the upper 
lateral right thigh.  There was a 4 centimeter by 7 
centimeter by .5 centimeter depressed scar in the lateral 
lower right thigh.  These were mildly tender to palpation and 
there was decreased sensation over them.  There were two 
minor 1 millimeter scars on the left ankle distally and 
anteriorly from penetration and exit of a shell fragment.  
Right hip flexion was to 125 degrees, and extension was to 
negative 30 degrees.  Abduction was to 45 degrees.  Adduction 
was to negative 25 degrees.  Extension was to 60 degrees.  
Internal rotation was to 40 degrees.  The veteran did not 
seem to have pain with the motion and crepitations were not 
noted.  The left hip revealed the same results as the right.  
Right knee flexion was from 0 degrees of extension to 140 
degrees of flexion.  No instability was noted.  No meniscal 
signs were noted.  There was no malunion or deformity of the 
right knee.  The left knee exam revealed the same findings as 
on the right knee.  Right ankle dorsiflexion was to 10 
degrees.  Plantar flexion was to 45 degrees.  The veteran was 
able to stand on his heels and toes, and to invert and evert 
the feet without difficulty.  No tenderness was noted on 
palpation of the right ankle.  The left ankle examination was 
the same as the right ankle.  The veteran reportedly did note 
some tenderness only at the lateral scars on the right thigh.  

X-rays showed minor degenerative changes in both hips and 
both knees.  No degenerative changes were noted at the ankle.  
There were scattered shell fragments along the right femur 
and right distal tibia and fibula.  None of the shell 
fragments were actually lying in the joint spaces.  There 
were no shell fragments noted in the left lower extremity.  

The assessment was (1) shell fragment wound, right thigh, 
with retained shell fragments with scarring of the skin as 
noted with no significant disruption of the right quadriceps 
and no involvement of the right hip or knee; (2) shell 
fragment wound of the right lower extremity with retained 
shell fragments in the calf musculature with no involvement 
of the right ankle; and (3) shell fragment, left ankle, with 
no retained shell fragment and no disruption of the left 
ankle joint.  The 


examiner concluded the report by stating that in his opinion 
the minor degenerative changes of the hips, knees or ankles 
were not related to the shell-fragment wounds.

A letter dated in June 1997 from Dr. Robert Williams shows 
that he saw the veteran that month to evaluate his right and 
left lower extremities.  The veteran had a history of 
sustaining an injury in December 1967 when he stepped on a 
booby trap.  The veteran's subjective complaints included 
having a painful and limited range of motion over the right 
lower extremity.  He was extremely sensitive to light touch 
over the areas of injury.  There was mild swelling and 
scarring over the left ankle.  Objective findings on 
examination reportedly showed that the range of motion of the 
right lower extremity was limited by 25 to 30 percent.  
Muscle atrophy was noted on the right side as compared to the 
left in the range of 20-25 percent.  Muscle strength testing 
was limited by 40 percent on the right as compared to the 
left.  It was noted that the veteran stated that X-rays of 
the right lower extremity showed that arthritis was present, 
although Dr. Williams had not seen those films.  Dr. Williams 
stated that it was a medical probability that arthritis was 
present and due to the injuries sustained in December 1967 in 
the right hip, knee, and ankle.  He further stated that it 
was his professional opinion that the veteran had permanent 
disability due to injuries sustained while serving the in 
armed forces.  A letter from Dr. Williams dated in May 1997 
contained similar information.  

The veteran testified regarding his service-connected 
disabilities during a hearing held June 1997; however, he 
primarily limited his testimony to the symptoms associated 
with ankle disorders.  He said that he treated his problems 
by taking aspirin for the pain.  He also that after walking 
for a certain distance or standing for a period of time he 
had to sit because his ankles got stiff.  He estimated that 
he only had to walk an eighth of a mile or maybe less before 
he had pain.  He said that stairs created a problem.  He also 
said that at times his scars were very tender.  He reported 
having a dull pain and throbbing.  He denied missing work due 
to the shell fragment wounds.



The report of an examination of the veteran's scars conducted 
by the VA in October 1998 shows that the veteran had a 
history of being injured in Vietnam when he was hit by 
shrapnel in his right thigh.  He was treated at an Air Force 
hospital and subsequently returned to his unit.  He said that 
his current problem was of having pain and aching most of the 
time in the right thigh.  This pain and aching reportedly 
made it extremely difficult to climb, run, or walk fast on 
uneven ground.  He worked as a foreman for a coal company.  
He said that he took over-the-counter medications.

On physical examination, the veteran had equal circumferences 
for both thighs.  There were three scars on the right thigh.  
Two of the scars were in the proximal lateral thigh.  One of 
them was 5 by 2 centimeters, and the other was 2 by 3 
centimeters.  The third scar was in the mid-lateral thigh and 
was 13 centimeters and was non-tender, well-healed, and 
nonadherent.  There was a normal joint range of motion at the 
hips and knees bilaterally.  The impression was status post 
shrapnel wound of the right thigh, with aching.  No 
clinically significant weakness was present.  

Based on the foregoing evidence, the Board finds that the 
residuals of shell fragment wounds of the right thigh with 
retained foreign bodies primarily consist of superficial 
scars which are sometimes painful and tender on objective 
examination, but are not poorly nourished with repeated 
ulceration, and do not interfere with function of the right 
lower extremity.  Although the veteran's private physician 
reported significant impairment of the range of motion of the 
right lower extremity along with decreased muscle strength, 
such findings were not present on two separate VA 
examinations.  Moreover, the recent VA examination findings 
appear to be more consistent with the overall history of the 
injury which did not include any significant muscle damage.  
Accordingly, the Board concludes that the schedular criteria 
for a disability rating higher than 10 percent for residual 
shell fragment wound scars of the right thigh with retained 
foreign body are not met.



The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities.  The Board does not find the veteran's case 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  The Board notes that 
the disability has not required frequent hospitalizations, 
and there is no evidence of marked interference with 
employment.  The veteran has not been hospitalized recently, 
and is employed.  In his testimony he denied missing time 
from work.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 

II.  Entitlement To Service Connection For Arthritis Of The 
Right Leg,
 Right Knee, Right Hip, And Right Ankle, Claimed As Secondary
 To A Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after 

separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that service connection is 
currently in effect for post-traumatic stress disorder, rated 
as 10 percent disabling; residual shell fragment wounds scars 
of the right thigh with retained foreign body, rated as 10 
percent disabling; a residual shell fragment wound scar of 
the right ankle with retained foreign body, rated as 10 
percent disabling; and residual shell fragment wound scars of 
the left lower extremity, rated as 10 percent disabling.

The veteran's service medical records do not contain any 
indication that arthritis of the right leg, knee, hip or 
ankle was present during service.  There is also no evidence 
that arthritis was manifest during the year after separation 
from service.  

The Board notes that there are two medical opinions regarding 
the possibility that the veteran currently has arthritis of 
the joints of the right lower extremity which is related to 
his injuries in service.  One opinion, by a VA physician in 
May 1996, weighs against the claim, while the second opinion, 
by a private physician in June 1997, weighs in favor of the 
claim.  The opinions are summarized in more detail above.  
After reviewing both of the opinions in light of the full 
history of the shell fragment wounds, the Board finds that 
the opinion by the VA examiner has more probative weight.  
The Board notes that the VA examination report reflects that 
the examiner noted that the veteran's X-rays showed arthritis 
in his hip and knees, but that there were no shell fragment 
wounds present in any of the joints.  That is consistent with 
the veteran's service medical records, which do not reflect 
any 

injury to the hip and knee joints at the time the veteran 
sustained the shell fragment wounds.  

The opinion by the veteran's private physician shows that he 
did not have the benefits of reviewing X-rays showing no 
shell fragments in the joints prior to rendering his opinion 
that there was a medical probability that arthritis was 
present and due to the injuries sustained in December 1967.  
Moreover, he did not provide an explanation for that 
conclusion.  A bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that there is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

For the foregoing reasons, the Board finds that that the 
preponderance of the evidence shows that arthritis of the 
right leg, right knee, right hip, right ankle was not present 
until many years after separation from service, and was not 
was caused or aggravated by a service-connected disability.  
Accordingly, the Board concludes that arthritis of the right 
leg, right knee, right hip, and right ankle was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.



ORDER

An increased evaluation for residual shell fragment wound 
scars of the right thigh with retained foreign body is 
denied.

Service connection for arthritis of the right leg, claimed as 
secondary to a service-connected disability, is denied.

Service connection for arthritis of the right knee, claimed 
as secondary to a service-connected disability, is denied.

Service connection for arthritis of the right hip, claimed as 
secondary to a service-connected disability, is denied.

Service connection for arthritis of the right ankle, claimed 
as secondary to a service-connected disability, is denied.


REMAND

The Board has found that additional development is required 
with respect to the claim for an increased rating for 
residual shell fragment wound scars of the left lower 
extremity and the claim for an increased rating for a shell 
fragment wound scar of the right ankle.  Those disabilities 
were rated by the RO as noncompensably disabling, and the 
veteran perfected an appeal (along with his appeal of 
multiple other issues).  The issues were included in the 
statement of the case issued in October 1996.  Subsequently, 
in a decision of October 1997, the ratings were each 
increased to 10 percent disabling.  

The RO subsequently did not include those issues in 
supplemental statements of the case issued in May 1998, 
January 1999, and November 1999, presumably based on the 
belief that the grant of compensable ratings had satisfied 
the veteran's appeal.  The Board notes, however, that the 
issues are still considered to be on appeal as the veteran 
has not specifically withdrawn them.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As noted above, under certain 
circumstances, assigning two separate ratings for a scar 
would not result in pyramiding.  Thus, there is a possibility 
that additional compensation could be granted for those 
disabilities.  Moreover, the issues may not be withdrawn by 
the RO, nor may they be withdrawn by the veteran's 
representative without his express written consent.  See 
38 C.F.R. § 20.204 (1999).

The Board finds that these issues cannot yet be adjudicated 
by the Board as additional procedural actions must first be 
done by the RO.  In this regard, the Board notes that 
additional evidence has been added to the file since the 
statement of the case in October 1996 (the last one to 
address those issues), including a scars examination 
conducted by the VA in October 1998.  Under such 
circumstances, the RO must issue a supplemental statement of 
the case which addresses that evidence.  Such actions are 
required by 38 C.F.R. § 19.37(a) (1999) which states that 
evidence 
received by the agency of original jurisdiction will be 
referred to the appropriate rating or authorization activity 
for review and disposition, and that if the statement of the 
case and any prior supplemental statement of the case (SSOC) 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant and his or her representative.  The Board further 
notes that the veteran has not submitted a written waiver of 
his right to have the evidence reviewed by the RO pursuant to 
38 C.F.R. § 20.1304(c).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should write to the veteran 
and request that he clarify whether he 
wishes to withdraw his appeal with 
respect to the claim for an increased 
rating for residual shell fragment wound 
scars of the left lower extremity and the 
claim for an increased rating for a shell 
fragment wound scar of the right ankle.

2.  If the veteran does not withdraw his 
appeal with respect to those issues, the 
RO should again review the record and 
determine whether the claims may be 
granted.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	JAMES A. FROST 
	Acting Veterans Law Judge
                                            Board of 
Veterans' Appeals

 

